*557The court decided that the plaintiff was entitled to recover in an opinion per curiam, as follows:
The facts in this case establish a clear case of dependency. Plaintiff was and is the chief support of his mother.
Under the decision in the case of Mumma v. United States, No. 45338, decided this day, plaintiff is entitled to recover rental and subsistence allowances on account of a dependent mother from August 11, 1940, to date of judgment. The claim is a continuing one.
Entry of judgment will be suspended pending the filing of a report from the General Accounting Office showing the amount due in accordance with this opinion.
*558In accordance with the aboye opinion and upon report of the General Accounting Office showing the amount due thereunder to be $2,304.74, and upon plaintiff’s motion for judgment, it was ordered May 3, 1943, that judgment be entered for the plaintiff in the sum of $2,304.74.